DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland21244-1850

Center for Medicaid and CHIP Services

SMD # 17-001
RE: Implications of the Cures Act
for Special Needs Trusts

August 2, 2017
Dear State Medicaid Director:
Section 5007 of the 21st Century Cures Act (the “Cures Act”), Pub. L. No. 114-255, supports the
independence of individuals with disabilities by permitting them to set up a special needs trust on
their own behalf, rather than having to rely on a third party to do so. Special needs trusts
generally permit individuals living with disabilities who are under age 65 to set aside assets to
meet their needs without impacting their eligibility for Medicaid. This letter provides guidance
to states on the implications of section 5007 of the Cures Act, entitled “Fairness in Medicaid
Supplemental Needs Trusts,” for individuals who have disabilities.
Background
Section 1917(d)(3) of the Social Security Act (the Act) prescribes the rules state Medicaid
agencies must apply in evaluating funds in, contributions to, and distributions from, trusts that
are funded with a Medicaid applicant’s or beneficiary’s own assets. In the case of a revocable
trust, the general rule is that the corpus is considered an available resource to the individual; any
distributions from the corpus to or for the benefit of the individual are considered income to the
individual; and any distributions or payments from the corpus used for other purposes are treated
as an asset transfer subject to the provisions of section 1917(c) of the Act. Under section 1917(c)
of the Act, an asset transfer may result in a coverage penalty if the individual seeks coverage of
nursing facility or other long-term services and supports but did not receive fair market value in
return for the transfer.
In the case of an irrevocable trust, if payments may be made to or for the individual’s benefit
from any portion of the corpus, that portion is considered an available resource to the individual,
and payments from that portion made to or for the individual’s benefit are considered income to
the individual; otherwise, any payment made from the portion of an irrevocable trust that may be
used for the individual’s benefit is treated as an asset transfer subject to section 1917(c) of the
Act. Further, if the individual’s income or assets are used to fund an irrevocable trust, any
portion of the corpus funded by such income or assets from which no payment may be made to
or for the benefit of the individual under any circumstances shall be treated, under section
1917(d)(3)(B) of the Act, as an asset transfer subject to section 1917(c) of the Act. 1
1

If only a portion of the individual’s assets placed in the trust is unavailable to or for the benefit of the individual,
that portion is considered an asset transfer subject to the rules of section 1917(c) of the Act.

Page 2 – State Medicaid Director

Under section 1917(d)(4) of the Act, certain types of trusts (“section 1917(d)(4) trusts”) are not
subject to the rules set forth in section 1917(d)(3) of the Act described above, but instead, are
most commonly evaluated under the general trust rules of the supplemental security income
program (SSI) program. 2 Under these rules, the corpus of a revocable trust which is funded with
an individual’s assets and which can be used for the individual’s benefit is generally a countable
resource to the individual, but distributions from the trust for the individual’s benefit are
considered a conversion of a resource (instead of as countable income, as is generally the case
under section 1917(d)(3) of the Act). Under general SSI trust rules, the corpus of an irrevocable
trust funded with an individual’s assets is not generally a countable resource to the individual,
even if the corpus may be used for the individual’s benefit, although payments from the
irrevocable trust to the individual or on his or her behalf will generally be countable income to
the individual.
Section 1917(c)(2)(B)(iv) of the Act also exempts from asset transfer penalties transfers of
income or assets to a trust which is established solely for the benefit of a person with a disability
under age 65. Thus, the application of SSI rules regarding irrevocable trusts, in conjunction with
section 1917(c)(2)(B)(iv) of the Act, means that an irrevocable special needs trust described in
section 1917(d)(4)(A) of the Act, established for a person with a disability who is under age 65
using the individual’s own assets, is neither counted as a resource nor subject to the transfer-ofasset penalties.
Special Needs Trusts Under the Cures Act
For a trust to meet the definition of a “special needs trust” described in section 1917(d)(4)(A) of
the Act, the trust must: contain the assets of an individual under age 65 who has a disability; be
established for the benefit of such individual; and direct that the state will receive all amounts
remaining in the trust upon the death of such individual up to an amount equal to the total
medical assistance paid by the state on the individual’s behalf. Prior to the Cures Act, a special
needs trust also had to be established by a parent, grandparent, legal guardian of the individual,
or a court. 3
The requirement that a third party establish a special needs trust, which is not imposed on the
other section 1917(d)(4) trusts, was identified by many stakeholders as a barrier to maximizing
the independence of people with disabilities. Section 5007(a) of the Cures Act addressed this
criticism for special needs trusts established on or after the date of the law’s enactment,
December 13, 2016.
Specifically, section 5007(a) of the Cures Act amended section 1917(d)(4)(A) of the Act to add
“the individual” (i.e., the trust beneficiary) to the list of people who may establish a special needs
2

See SI 01120.200 of the Social Security Administration’s Program Operations Manual System (POMS), “Trusts,
General – Including Trusts Established Prior to 1/1/00, Trusts Established with the Asset of Third Parties and Trusts
Not Subject to Section 1613(e) of the Social Security Act,” available at
https://secure.ssa.gov/apps10/poms.nsf/lnx/0501120200).
3
While a special needs trust must be established using income or assets of the trust beneficiary, third party
contributions to a special needs trust are permitted, provided that the individual is the sole beneficiary of the trust.
(See Section 3259.7(A) of the State Medicaid Manual.)

Page 3 – State Medicaid Director

trust on the individual’s behalf. This means that a trust established on or after December 13,
2016, by an individual with a disability under age 65 for his or her own benefit can qualify as a
special needs trust, conferring the same benefits as a special needs trust set up by a parent,
grandparent, legal guardian or court.
The other defining features of a special needs trust remain unchanged under the amendments
made by the Cures Act – i.e., the individual must be under age 65 and have a disability; the trust
must be funded, at least in part, with the individual’s own income or assets; and the terms of the
trust must direct that amounts remaining in the trust upon the death of the individual will be paid
to the state up to an amount equal to total medical assistance paid. Trusts established prior to
December 13, 2016, by an individual with a disability for his or her own benefit do not qualify as
a special needs trust. However, trusts established by an eligible third party before and after this
date still qualify as a special needs trust.
Please update your state’s Medicaid trusts rules accordingly. If you have any questions, please
contact Gene Coffey at (410) 786-2234, or gene.coffey@cms.hhs.gov, or your SOTA team lead.

Sincerely,
/s/
Brian Neale
Director

